Citation Nr: 0117935	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-04 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether there was clear and unmistakable error in a November 
1981 decision that denied entitlement to service connection 
for post-traumatic stress disorder (PTSD), claimed as delayed 
stress.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1967 to March 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that rating decision, the RO determined 
that clear and unmistakable error was not involved in earlier 
RO decisions, including one in November 1981, that denied 
service connection for post-traumatic stress disorder (PTSD), 
at that time referred to as delayed stress.  

On April 17, 2001, a hearing was held in Washington, D.C., 
before the undersigned, who is a member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2000), 
and a transcript of that hearing is of record.


FINDINGS OF FACT

1.  All available relevant evidence necessary to substantiate 
the claim has been obtained by the RO.  

2.  The RO denied entitlement to service connection for PTSD, 
claimed as delayed stress, in a November 2, 1981 decision.  
The RO advised the appellant of this decision and of his 
appellate rights in a November 2, 1981 letter.  The appellant 
did not submit a timely notice of disagreement.  

3.  The appellant has not alleged specific errors of fact or 
law in the November 2, 1981 RO decision.  


CONCLUSIONS OF LAW

1.  The November 2, 1981 RO decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.200, 20.302(a) (2000).  

2.  The appellant has not submitted a valid claim of clear 
and unmistakable error in the November 2, 1981 RO decision 
that denied entitlement to service connection for PTSD.  
38 C.F.R. § 3.105(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records disclose that the appellant had a 
personality disorder and an alcohol addiction during service.  
In July 1970, during his second tour in Vietnam where he 
served as a helicopter door gunner, his helicopter crashed 
and he sustained a back injury.  His service examinations all 
reported no psychiatric or psychologic symptoms, with the 
exception of alcohol addiction.  

The record includes private clinical records dated in March 
and May 1979 indicating that the appellant had left shoulder 
dislocation and separation that soon thereafter resolved.  

In July 1981, the appellant filed a VA Form 21-526, Veteran's 
Application for Compensation or Pension, in which he claimed 
service connection for delayed stress and/or a nervous 
disorder.  He provided his street address.  

Private hospital records in June 1981 indicated that the 
appellant had anxiety state with ambivalism.  

In a letter dated September 23, 1981 and addressed to the 
appellant at the address given on his July 1981 application, 
the RO asked the appellant to inform it of the details of his 
service in Vietnam.  

In a letter dated September 23, 1981 and addressed to the 
appellant at the address given on his July 1981 application, 
the RO informed the appellant of examinations scheduled for 
October 2, 1981, at 7:45 a.m.  

In a letter dated September 25, 1981 and addressed to the 
appellant at the address given on his July 1981 application, 
the RO informed the appellant that VA examinations were to be 
scheduled and asked him to complete releases for information 
held by a private physician and clinic.  

In a letter dated October 5, 1981 and addressed to the 
appellant at the address given on his July 1981 application, 
the RO informed the appellant of examinations scheduled for 
October 13, 1981, at 7:45 a.m.  

An October 30, 1981 deferred rating action indicated that the 
appellant did not report for the examinations scheduled.  

In a November 2, 1981 letter and addressed to the appellant 
at the address given on his July 1981 application, the RO 
informed the appellant that his claim for disability benefits 
had been disallowed.  The letter continued that claimants 
must undergo an examination when requested and that he had 
failed to report for a scheduled examination.  The letter 
also informed him of his right to appeal the determination at 
any time within one year of the date of the letter.  

On June 3, 1986, the RO received the appellant's statement 
seeking service connection for PTSD.  He noted that he missed 
his previous examination because of his disability flaring up 
and that he would now cooperate with VA by reporting for an 
examination.  

VA hospital records from September to December 1986 diagnosed 
PTSD.  Similar diagnoses were recorded in an April 1987 VA 
physicians' opinion statement and a May 1987 VA 
psychologist's statement.  

The RO, in the June 1987 rating decision, granted service 
connection for PTSD.  It assigned a 100 percent evaluation 
effective June 3, 1986, the date of receipt of the 
appellant's informal claim of service connection for PTSD.  

In a March 1998 statement that was received in April 1998, 
the appellant's representative filed this claim seeking an 
earlier effective date of July 2, 1981 for the grant of 
service connection for PTSD and a 100 percent schedular 
evaluation.  The representative contended that the November 
1981 denial was clearly and unmistakable erroneous based on 
the provision of 38 C.F.R. § 3.655 (1981).  The 
representative also argued that even without a VA 
examination, the record in 1981 included sufficient evidence 
to warrant service connection.  

In a September 1998 rating decision, the RO, inter alia, 
denied the claim that there was clear and unmistakable error 
in the denial of service connection for PTSD earlier than 
June 3, 1986.  The RO informed the appellant of this 
determination by letter dated October 6, 1998.  

In a VA Form 9, Appeal to the Board of Veterans' Appeals, 
dated in November 1998, which is herein treated as a notice 
of disagreement, the appellant indicated that he wanted an 
effective date of July 2, 1981 for the grant of service 
connection for PTSD, rather than June 3, 1986.  He attached a 
copy of his representative's March 1998 statement.  

Under cover of a December 29, 1999 letter, the RO issued to 
the appellant a statement of the case addressing the 
evidence, relevant law and regulations, and analysis 
applicable to the clear-and-unmistakable-error claim.  

In a February 2000 VA Form 9, Appeal to the Board of 
Veterans' Appeals, the appellant indicated that he wanted an 
effective date of July 2, 1981 rather than June 3, 1986 for 
the grant of service connection for PTSD.  He again attached 
a copy of his representative's March 1998 statement.  

In the April 2001 hearing before the undersigned Member of 
the Board, the appellant testified that he filed in 1974 a 
claim of service connection for a nervous disorder, although 
the record does not include any material earlier than 1981.  
He stated he filed his first claim of service connection for 
PTSD in July 1981, but did not recall receiving any letter 
from VA informing him of the time and place of an examination 
or of the denial of the claim for failure to report for an 
examination.  He noted that in 1981 his mental state was such 
that he did not read his mail, as he could not have 
understood any letter he received, and so his spouse dealt 
with any mail he received.  He also indicated that documents 
concerning evidence received and adjudications occurring 
prior to 1981 were missing from the claims file.  

II.  Application of the Law to the Facts

A.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant of information and evidence necessary to 
substantiate a claim, and eliminated the concept of a well-
grounded claim.  It is applicable to all claims filed on or 
after the date of its enactment, or filed before that date 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Before proceeding to the merits of the claims, the Board must 
ensure that VA has fully complied with the applicable 
provisions of the VCAA, which require that VA provide the 
claimant with application forms and notify him or her of an 
incomplete application; provide the claimant with notice of 
required information and evidence; make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim; make every reasonable effort to 
obtain relevant VA, private, and service department records, 
as well as records possessed by other Federal agencies; and 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary.  VCAA, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  See 38 U.S.C.A. 
§ 5107 (West 1991) (former duty-to-assist provision).  VCAA 
is more beneficial to appellant.  

The appellant filed this claim by way of an April 1998 
statement, which serves as an informal and complete claim for 
benefits.  VA then must provide him with notice of required 
information and evidence.  The RO informed the appellant of 
the evidence evaluated and the evidence still needed by its 
October 1998 letter and the December 1999 statement of the 
case.  Through these documents, VA has satisfied its duty to 
provide the appellant with notice of required information and 
evidence.  

VA must make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim and 
every reasonable effort to obtain relevant VA, private, and 
service department records, as well as records possessed by 
other Federal agencies.  In this case, the claims file 
includes the evidence that was before the RO when it rendered 
its November 1981 decision.  At his April 2001 hearing, the 
appellant argued that the record was incomplete, in that the 
claims file did not contain material collected prior to 1981.  
The only evidence that might have been received earlier than 
1981 are the private clinical records dated in March and May 
1979 indicating that the appellant had acute left shoulder 
dislocation and separation.  However, the date stamps of May 
1979 do not clearly identify VA as the recipient of those 
records.  Moreover, on his July 1981 application form the 
appellant indicated that he had not filed a previous claim 
for VA compensation or pension benefits, but had filed a 
claim for VA educational benefits.  This statement in 1981 
contradicts his hearing testimony in 2001.  Although other 
documentation may exist with respect to any pre-1981 claim 
for VA educational benefits, there is no indication that 
evidence pertinent to such a claim would have relevance to 
this compensation-benefit claim.  VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim of clear and 
unmistakable error.  

VA must provide the appellant with a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary.  Because an examination would not address the 
appellant's allegations of clear VA error with respect to the 
November 1981 decision, a VA examination or opinion is not 
necessary in this case.  

The appellant requested a hearing before a Member of the 
Board, which was conducted in April 2001.  

The Board concludes that VA has satisfied its duty to assist 
under the provisions of the VCAA.  On appellate review, the 
Board sees no areas in which further development may be 
fruitful.  

B.  Legal Analysis

The RO denied entitlement to service connection for PTSD 
(delayed stress) in November 1981 and notified the appellant 
of this decision by letter dated November 2, 1981. Because 
the appellant did not file a notice of disagreement with that 
decision within one year, the rating decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.200, 
20.302(a) (2000).

The Board finds that a claim of clear and unmistakable error 
in the November 1981 decision has not been pled with 
sufficient specificity to raise a valid claim.  A finding of 
clear and unmistakable error in a prior rating decision 
requires error in the prior adjudication of the claim.  A 
claim for clear and unmistakable error must be specific and 
not a mere broad allegation of a failure to follow the 
regulations, or the failure to give due process, or any other 
general, unspecific error.  Mindenhall v. Brown, 7 Vet. App. 
271, 275 (citing Fugo v. Brown, 6 Vet. App. 40, 44 (1993), 
review en banc denied 6 Vet. App. 162 (1994)).  A mere 
difference of opinion as to the facts or disagreement with 
the original decision and its interpretation of the facts are 
not types of administrative reversible error under 38 C.F.R. 
§ 3.105(a).  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc) (an appellant must assert "more than a 
disagreement as to how the facts were weighed or 
evaluated"); Robie v. Derwinski, 1 Vet. App. 612, 614-615 
(1991); Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991); Thompson v. Derwinski, 1 Vet. App. 251, 256-57 
(1991).  A three-pronged test determines whether clear and 
unmistakable error is present in a prior determination:  

(1) [e]ither the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were 
incorrectly applied;  

(2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and 

(3) a determination that there was clear and 
unmistakable error must be based on the record and 
law that existed at the time of the prior 
adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell, 3 Vet. App. at 313-314.  

In order for a claimant to successfully establish a valid 
claim for clear and unmistakable error in a final RO 
decision, the claimant must articulate with some degree of 
specificity what the alleged error is.  Unless the alleged 
error is the kind of error that, if true, would be clear and 
unmistakable error on its face, the claimant must provide 
persuasive reasons explaining why the result of the final RO 
decision would have been manifestly different but for the 
alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); 
Fugo, 6 Vet. App. at 44.

The appellant has alleged clear and unmistakable error in the 
November 1981 decision; however, he has not articulated with 
specificity an error of fact committed on the part of the RO 
in conjunction with that rating decision that would 
constitute clear and unmistakable error on its face, and he 
has not provided persuasive reasons explaining why the result 
of the final RO decision would have been manifestly different 
but for the alleged error.  

Rather, the veteran argues that there was sufficient evidence 
of record in 1981 to grant his claim of service connection 
for PTSD.  He maintains that the medical evidence then of 
record supported a finding that he had PTSD.  To the extent 
that he contends that there was another, perhaps more 
persuasive, view of the evidence that should have led the RO 
to award service connection, the Board finds that any error 
by the RO in not making such an award would nonetheless not 
fit the definition of clear and unmistakable error: 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied."  Russell, 3 Vet. App. at 313.  Accordingly, 
because this position amounts to no more than "a 
disagreement as to how the facts were weighed or evaluated," 
id., it cannot form the basis of a clear and unmistakable 
error claim.  Simply to claim clear and unmistakable error on 
the basis that a previous adjudication had improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error.  Fugo, 6 Vet. 
App. at 43-44.  

The appellant's assertion that the RO failed to consider 38 
C.F.R. § 3.655 (1981) is, similarly, insufficient to raise a 
claim of clear and unmistakable error in the November 2, 1981 
decision.  The provisions of section 3.655 applicable in 1981 
provided for the discontinuance, reduction, or amendment of 
previously established VA benefits if the appellant failed to 
report for a VA examination.  It does not provide guidance as 
to the appropriate disposition of a claim seeking service 
connection in the first instance, as was the case with the 
appellant in 1981.  Moreover, other regulations in effect in 
1981 required a VA examination to determine the etiology of a 
claimed service-connected disability and required that the 
appellant submit to that examination.  See 38 C.F.R. § 3.326 
(1981) (VA examination required where there is a reasonable 
probability of a valid claim); 38 C.F.R. § 3.329 (1981) 
(claimant required to report for examination when requested).  

The appellant maintains that he never received notice of the 
VA examinations scheduled in October 1981, or, in the 
alternative, that he cannot recall receiving notice of those 
examinations and that his spouse, who handled his mail, did 
not take any action in response to the letters.  After he 
filed his claim in July 1981, the record includes copies of 
the September 23, 1981 and October 5, 1981 letters sent to 
the appellant at the address he provided informing him of VA 
examinations scheduled for October 2 and 13, 1981.  There is 
no indication that the letters were returned as 
undeliverable, and so it must be assumed that the letters 
were received at the address.  See Mindenhall, 7 Vet. App. at 
274 (once letter mailed, law presumes regularity of 
administrative process in absence of clear contrary 
evidence).  His allegation of his own failure to read the 
letters because of his disability, or his spouse's failure to 
take appropriate action in response to those letters, hardly 
constitutes an error on the part of VA.  It is, instead, an 
admission that he himself erred.  

Accordingly, clear and unmistakable error has not been pled 
with the required specificity in this case to establish a 
valid claim.  Luallen, 8 Vet. App. at 94; Fugo, 6 Vet. App. 
at 44.  


ORDER

The claim of clear and unmistakable error in the November 2, 
1981 RO decision is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

